DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
This office action addresses pending claims 1 and 16-20. Arguments were presented in the response filed 1/31/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 16-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. The claims recite an electrochemical power system comprising at least one of the support, cathode, anode, and electrolyte, in any case releasing energy from hydrogen atoms. The specification, on page 13, line 14 et seq., states that a hydrogen atom having a binding energy of 13.6 eV/(1/p)2, where p is an integer greater than 1, et seq., the reaction is asserted to release energy from the hydrogen atom.  Thus, the catalysis of hydrogen, the electrochemical power system in which it occurs that generates electromotive force would all be related phenomena, involving hydrogen atoms that, according to applicant, would have a principal quantum number n being a fraction, some of these being listed on page 13, lines 14-20.  The presently claimed electrochemical power system would thus allegedly produce hydrogen species having new energy states that are below the conventionally accepted ground state.  An asserted utility would not be considered credible where a person of ordinary skill would consider the assertion incredible in view of contemporary knowledge and where the evidence offered by the applicant does not counter what the knowledge otherwise suggests.  See MPEP §2107.01.  See the Appendix presented in the Non-final Office action on 7/29/2015, which shows the mathematical justification as to why conventional theory and experiment precludes the existence of compounds having energy states that are below the conventionally accepted ground state level.  It is emphasized that Endnote 1 of the Appendix shows that Schrodinger’s wave equation mandates that the value of n (or 1/p) must be a positive integer having the values 1, 2, 3, and so on, and Endnote 5 shows that fractional values for n (or 1/p) are also impermissible in light of the Uncertainty Principle.  The fourth full paragraph on page 19-14 of Bethe and Saltpeter’s Quantum Mechanics of One- and Two-Electron Atoms (Plenum Publishing Corp., New York, 1977) states that the “ground state” of hydrogen has n = 1.  It is clear from the foregoing that fractional values for n (or 1/p) cannot exist according to conventional scientific theories.  Bethe and Saltpeter’s book is cited by applicant on page 3 of the IDS of 5/1/2013.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable one of ordinary skill in the art to make or use a cell for catalyzing hydrogen atoms to form hydrogen species that are more stable than uncatalyzed hydrogen species and releasing energy as recited in the present claims, in that it would require undue experimentation to do so.  Factors to be considered in determining whether the disclosure would require undue experimentation include (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature of the invention; (5) the state of the prior art; (6) the relative in re Wands, 858 F.2d 731, 737; 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Each of these factors will be addressed as to their relevance to the lack of enablement for the present claims.
(1) The Quantity Of Experimentation Necessary
Pages 39-46 of the specification disclose a power reactor, including a hydrogen catalyst reactor.  Operating this reactor would entail finding the appropriate parameters of operating each reactor cell; increased binding energy hydrogen atoms having a large possible range of p, up to 137, as indicated on page 13, equation (3); an appropriate catalyst with which to react an ordinary hydrogen; an appropriate source for the hydrogen, and an appropriate one or more other reactants, as recited in claim 1.  Pages 134-311 disclose a fuel cell and battery, but do not appear to distinguish between the two types of devices.  Claims 1 and 16-20 encompass both devices.  Operating the fuel cell or battery would entail finding an appropriate source of hydrogen, anode and cathode materials, reactants that “constitute hydrino reactants” including a catalyst or source thereof.  It is noted that catalysts as normally understood are not reactants, but instead serve to facilitate the reaction of other substances.
(2) The Amount Of Direction Or Guidance Presented
The specification includes a variety of reactions and materials starting on page 12 from the section entitled “DETAILED DESCRIPTION OF THE EMBODIMENTS OF THE DISCLOSURE”. However, this section contains mainly theoretical material, numerous equations, and materials, it does not show any particular way of obtaining the hydrino reactants or hydrino reactions with any particular catalyst, other reactant(s), hydrogen source, or particular value of p. 
(3) The Presence Or Absence Of Working Examples
The specification, including the section mentioned above is replete with numerous possible choices for the anode, cathode, catalyst and reactants, and includes theoretical energy calculations for LiH, NaH, KH, and BaH on page 140, but does not appear to include any working examples of a power reactor, battery or fuel cell.
 (4) The Nature Of The Invention
The scientific community has held the belief for decades that hydrogen cannot exist below the “ground state” (n = 1).  (See the reasoning above and the attached Appendix with respect to the rejection under §101 for inoperability.)  Accordingly, the nature of the invention is that it would be startling if it were operative, thus requiring greater detail than found on pages 39-46 and 134-311 of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  Applicant himself points out that his theory predicts the existence of a completely unknown form of matter - hydrogen atoms and molecules having electrons of lower energy than in the conventional “ground state”, called “hydrinos”, where each energy level corresponds to a fractional principal quantum number (n), in his book, The Grand Unification Theory of Classical Quantum Mechanics (Blacklight Power, Inc., New Jersey, 1999), in the paragraph bridging pages 13 and 14.
(5) The State Of The Prior Art
These appears to be no prior art showing hydrogen with a principal quantum number below 1, or even any prior art which would suggest that such a type of hydrogen could exist, even in theory.  See the attached Appendix.  Likewise, there is no prior art suggesting that a 
(6) The Relative Skill Of Those In The Art
Even the most highly skilled physicists were of the opinion that hydrogen, or any other element, cannot exist at an energy level below the normally accepted “ground state” where the principle quantum number n is 1, with an “increased binding energy” between the nucleus and the electron.
(7) The Predictability Or Unpredictability Of The Art
It would be most unpredictable that the hydrogen atom, or any other element, could exist at an energy level below the ground state, since such a prediction would go directly against the knowledge in the art.  See the above rejection under §101 and the attached Appendix.
(8) The Breadth Of The Claims
The claims recite or imply the presence of at least one hydrogen species being catalyzed to have a greater binding energy than an uncatalyzed species, present called a “hydrino”.  It may have a value of p (as in n = 1/p) ranging from 2 to 137.  The claims encompass numerous possible catalysts, other reactants, anodes and cathodes, with which the hydrogen is contacted.
Considering all of the above factors, one skilled in the art could not make and/or use the claimed invention without undue experimentation, due to the breadth of the claims, and the apparent lack of guidance to achieve the recited energy release.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
Applicant argues Examiner misconstrues the asserted utility. Applicant argues that the generation of energy is the utility of the invention
A proper basis for a 101 rejection involves the evaluation of utility. See MPEP 2107. As previously, a review of the summary of the disclosed embodiments of the specification appear to indicate that obtaining energy from the reaction of hydrogen to lower energy (hydrino) states is the utility of the invention (also see page 1 of the specification).
The instant specification states on page 1 ("the present disclosure is directed to a battery or fuel cell system that generates an electromotive force (EMF) from the catalytic reaction of hydrogen to lower energy (hydrino) states providing direct conversion of energy released from the hydrino reaction into electricity”) that the subject matter is tied to hydrinos. That is, the very opening of the specification makes the first asserted utility as turning hydrogen into lower energy (hydrino) states. Applicant does not contest this.
Therefore, Examiner has not misconstrued the asserted utility because the instant specification states that the utility is the hydrinos and the hydrino reactions.
The instant specification further states “the potential and electrical power gain between electrodes of the separate compartments or thermal gain of the system is generated due to the dependence of the hydrino reaction on mass from one compartment to another” on page 2 of the instant specification. That is, the asserted utility, again by the specification, is the hydrino and the hydrino reaction.

In addition, Applicant has stated at least in the Arguments filed 11/7/2018 page 13, “Applicant still considers that the release of energy from novel fuels warrants the use of hydrino theory”.  That is, Applicant, by own admission, has reiterated that the hydrino reaction is the utility.
This utility and existence of hydrinos falls under “incredible” utility, where the asserted utility to be inconsistent with known scientific principles or "speculative at best". See MPEP 2107.01. It is further noted that Applicant has admitted that the applicant has “presented evidence that counters what the knowledge, i.e. quantum mechanics, otherwise exists” in the Applicant’s arguments submitted on 10/24/2016. Therefore, Applicant appeared to acknowledge that the evidence counters what contemporary knowledge otherwise suggests, and therefore Applicant appears to recognize that this asserted utility (because the evidence is counter to the knowledge of quantum mechanics otherwise suggests) may not be considered credible.


Examiner has considered the supplied evidence as well as the totality of all the evidence. The Examiner notes that the many of the articles and manuscripts are written by R. Mills, the inventor of the present invention.  Therefore, the evidence in the articles and manuscripts do not appear to be an independent third-party. 

Applicant argues “the Examiner is only speculating at the underlying theory operative in the claimed spells, not evaluating the evidence of record”.
This is not considered persuasive. Applicant has made clear on pages 1 and 2 of the instant specification that hydrinos, hydrino reactions, and hydrino states are required and is the underlying theory of the invention.
Applicant has also stated at least in the Arguments filed 11/7/2018 page 13, “Applicant still considers that the release of energy from novel fuels warrants the use of hydrino theory”.
Therefore, Examiner is evaluating Applicant’s own words with regards to the underlying theory.

With regards to the 112 for lacking enablement, Applicant traverse. Applicant argues the Examiner’s rejection was premised on similar allegations regarding hydrinos, and the present claims do not require hydrinos and instead recite electrochemical fuel systems which utilize molten eutectic salt electrolytes. Applicant argues the specification is replete with 
This is not considered persuasive. Applicant has not pointed to any one specific embodiment or example that does not require either hydrinos, hydrino reactants, or the hydrino reaction. The specification suggests that the hydrino reaction is required for energy production (see pages 56-57 that discloses the certain reactions to activate, initiate, or propagate the hydrino reaction). 
With regards to the examples on pages 322-339 of molten-salt CIHT cells, the molten-salt CIHT (catalyst-induced-hydrino-transition) appears entirely directed to the hydrino reaction (“[a] catalyst-induced-hydrino-transition (CIHT) cell is enable by the unique attributes of the catalyst hydrino transition…it serves as a fuel cell for the direct conversion of the energy released from the hydrino reaction into electricity”), see instant specification at page 134. Thus, the cited examples rely on hydrino theory, which falls under “incredible” utility, where the asserted utility to be inconsistent with known scientific principles or "speculative at best". See MPEP 2107.01. Therefore, the specification does not enable one of ordinary skill in the art to make or use a cell for catalyzing hydrogen atoms to form hydrogen species that are more stable than uncatalyzed hydrogen species and releasing energy as recited in the present claims, in that it would require undue experimentation to do so.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/Examiner, Art Unit 1725                    

/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725